In a negligence action to recover damages for personal injuries, plaintiff appeals, as limited by his brief, from (1) a judgment of the Supreme Court, Kings County, entered April 10, 1973 in favor of defendant, upon the trial court’s dismissal of the complaint at the close of the evidence upon a jury trial, and (2) from so much of an order of the same court, dated April 26, 1973, as, on reargument, adhered to the original decision. Judgment affirmed and order affirmed insofar as appealed from, with one bill of costs to respondent. No opinion. Munder, Acting P. J., Shapiro and Christ, JJ., concur; Martuscello and Brennan, JJ., dissent and vote for reversal and to grant a new trial, with the following memorandum: In our opinion, it was error for the Trial Justice to dismiss the complaint cn the ground that plaintiff was guilty of contributory *964negligence as a matter of law. That issue, under the facts and circumstances of this case, should have been submitted to the jury.